ON APPLICATION FOR REHEARING
Decided July 19, 1945.
BY THE COURT.
It comes to our attention that no entry has been journalized on our former opinions in this cause. There also is pending an independent action in habeas corpus.
Inasmuch as counsel for the Thorpes has at no time *86raised the question of jurisdiction of this Court to determine this cause on its merits and the matter was suggested for the first time by the Court itself, we have concluded to assume jurisdiction and pass upon the errors assigned upon the appeal.
It appears to us that this is the practical manner in which to dispose of the questions presented. If in this Court the petitioner sustains her position, the Thorpes can urge the question of jurisdiction later, if desired. On the other hand, if the Thorpes are successful here, it will not be necessary to pass on the habeas corpus case because all questions there presented are necessarily included on this appeal. We can give fuller and more complete consideration to the legal questions presented by consideration of this appeal and by doing so we will reduce the extent of litigation and save the parties expense and services incident to the proceedings in two cases instead of one.
The application for rehearing filed by counsel for the petitioner will be granted and we will, at an early date, release an opinion on the merits in this appeal.
HORNBECK, P. J„ GEIGER and MILLER, JJ., concur.